Citation Nr: 0210136	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  97-23 512	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to the assignment of a rating in excess of 30 
percent for service-connected right (major) shoulder 
disability.

2.  Entitlement to the assignment of a rating in excess of 10 
percent for service-connected lumbosacral strain for the 
period from August 8, 1996, to May 13, 1999.

3.  Entitlement to the assignment of a rating in excess of 20 
percent for service-connected lumbosacral strain as of May 
14, 1999.

4.  Entitlement to the assignment of an increased 
(compensable) rating for service-connected antral gastritis 
and duodenitis.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Counsel


INTRODUCTION

The veteran had active military service from July 1984 to 
August 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for right shoulder 
disability, and assigned a 30 percent rating; granted service 
connection for a lumbosacral strain, and assigned a 10 
percent rating; and granted service-connection for antral 
gastritis and duodenitis, and assigned a noncompensable 
rating.  Each assigned rating was effective from August 8, 
1996.

These issues were previously before the Board in February 
1999, at which time they were remanded for further 
development of the evidence.

In August 2000, the RO decreased the rating for the veteran's 
right shoulder disability from 30 to 20 percent, effective 
from May 14, 1999.  In November 2001, the RO increased the 
rating for this disability from 20 back to 30 percent, 
effective from May 14, 1999.

In August 2000, the RO also increased the rating for the 
veteran's lumbosacral strain from 10 to 20 percent, effective 
from May 14, 1999.  However, this action did not constitute a 
full grant of the benefits sought on appeal.  Accordingly, 
this issue remains in appellate status.  AB v. Brown, 6 Vet. 
App. 35 (1993).

Since the veteran is appealing the original assignment of the 
ratings following awards of service connection, the severity 
of the veteran's right shoulder disability lumbosacral 
strain, and antral gastritis and duodenitis is to be 
considered during the entire period from the initial 
assignment of the ratings to the present time.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  As such, the issue 
pertaining to the veteran's lumbosacral strain is as stated 
on the title page of this decision.

In a written argument received in November 2000, the veteran, 
through his representative, requested an earlier effective 
date than May 14, 1999, for the assignment of a 20 percent 
rating for service-connected lumbosacral sprain; an increased 
rating for service-connected residuals of a right wrist 
sprain (major); service connection for headaches, a right leg 
disability, neurological disabilities and a sleep disorder; 
and indicated that there was clear and unmistakable error 
(CUE) in an August 2000 rating decision.  These matters are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected right shoulder disability 
has not been manifested by ankylosis, a loss of motion to 25 
degrees from the side, or an impairment of the humerus with 
fibrous union, nonunion, or loss of head.

2.  The veteran's service-connected lumbosacral strain was 
not manifested by a moderate loss of lumbar motion, 
intervertebral disc syndrome, or muscle spasms on extreme 
forward bending from August 8, 1996, to May 13, 1999.

3.  The veteran's service-connected lumbosacral strain has 
not been manifested by a severe loss of lumbar motion; more 
than mild intervertebral disc symptoms; or severe symptoms of 
lumbosacral strain, with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, a marked 
limitation of forward bending in a standing position, a loss 
of lateral motion or narrowing with irregularity of joint 
space, or an abnormal mobility on forced motion since May 14, 
1999.

4.  The veteran's service-connected antral gastritis and 
duodenitis were not manifested by a mild duodenal ulcer, with 
recurring symptoms once or twice yearly, or nodular lesions 
from August 8, 1996, to November 5, 1997.

5.  The veteran's service-connected antral gastritis and 
duodenitis have been manifested by continuous moderate 
manifestations since November 6, 1997; they have not been 
manifested by anemia, weight loss, recurrent incapacitating 
episodes which average 10 days or more in duration at least 
four or more times a year, or eroded or ulcerated areas.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to assignment of a rating in 
excess of 30 percent for the veteran's right (major) shoulder 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.7, 4.40, 
4.45, 4.59, § 4.71a, Diagnostic Codes 5200, 5201 and 5202 
(2001).

2.  The criteria for entitlement to assignment of a rating in 
excess of 10 percent for the veteran's lumbosacral spine have 
not been met from August 8, 1996, to May 13, 1999.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.7, 4.40, 4.45, 4.59, § 4.71a, Diagnostic Codes 
5292, 5293 and 5295 (2001).

3.  The criteria for entitlement to assignment of a rating in 
excess of 20 percent for the veteran's lumbosacral spine have 
not been met from May 14, 1999.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.7, 4.40, 
4.45, 4.59, § 4.71a, Diagnostic Codes 5292, 5293 and 5295 
(2001).

4.  The criteria for entitlement to assignment of a 
compensable rating for the veteran's antral gastritis and 
duodenitis have not been met from August 8, 1996, to November 
5, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.7, 4.31, 4.114, Diagnostic Code 7305, 
7307 (2001).

5.  The criteria for entitlement to a 20 percent rating (but 
no higher) for the veteran's antral gastritis and duodenitis 
have been met from November 6, 1997.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.7, 4.31, 
4.114, Diagnostic Code 7305, 7307 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with all notice and 
assistance provisions of the new legislation and implementing 
regulations as they pertain to the issues on appeal.  These 
issues have been addressed in the rating decision, statement 
of the case, and supplemental statements of the case.  In 
these documents, the veteran has been furnished notice of the 
applicable laws and regulations regarding increased ratings 
for right shoulder disability, lumbosacral strain and antral 
gastritis and duodenitis.

With regard to the assistance requirements of the new law, 
the Board observes that the veteran has been afforded VA 
medical examinations, and the Board finds these examinations 
to be adequate.  No additional pertinent evidence has been 
identified by the veteran.  Accordingly, the Board therefore 
finds that the record as it stands is adequate to allow for 
an equitable review of the issues on appeal.

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA and implementing 
regulations, remands would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).

Increased Rating Claims in General

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

As reported earlier, since the veteran is appealing the 
original assignment of a disability rating following an award 
of service connection for his right shoulder disability, 
lumbosacral strain, and antral gastritis and duodenitis, the 
severity of these disabilities is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present time.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

For purposes of the claims for increased ratings for right 
shoulder disability and lumbosacral sprain the Board also 
observes that the United States Court of Appeals for Veterans 
Claims (Court) has held that, when evaluating certain 
musculoskeletal disabilities, the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Right (Major) Shoulder Disability

The veteran's right shoulder disability may be rated under 
Diagnostic Codes 5200, 5201 and 5202.

Diagnostic Code 5200 provides ratings for various degrees of 
ankylosis of the scapulohumeral articulation.  Under this 
code, a 30 percent evaluation is warranted where ankylosis of 
the major shoulder is favorable and abduction is possible to 
60 degrees with the ability to reach the mouth and head.  A 
40 percent evaluation is warranted where ankylosis of the 
major shoulder is intermediate between favorable and 
unfavorable.  A 50 percent evaluation is warranted where 
ankylosis of the major shoulder is unfavorable, with 
abduction limited to 25 degrees from side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5200.

Diagnostic Code 5201 provides a 20 percent evaluation when 
there is limitation of the major arm midway between side and 
shoulder level.  A 40 percent evaluation is warranted when 
limitation of motion of the major arm to 25 degrees from the 
side.  38 C.F.R. § 4.71, Diagnostic Code 5201.

Diagnostic Code 5202 provides a 30 percent evaluation for 
malunion and a moderate deformity of the major arm, or where 
there is recurrent dislocation at the scapulohumeral joint 
with infrequent episodes and guarding of all arm movements of 
the major arm.  A 50 percent evaluation is warranted when 
there is impairment of the major humerus with fibrous union.  
Impairment of the major humerus with nonunion of (false flail 
joint) warrants a 60 percent evaluation, and with loss of 
head (flail shoulder) an 80 percent evaluation may be 
assigned.  38 C.F.R. § 4.71, Diagnostic Code 5202.

The Board initially observes that, as the pertinent evidence 
includes no report or clinical finding of ankylosis of the 
veteran's right shoulder, Diagnostic Code 5200 is not 
applicable to this case.

The Board finds that a rating is excess of 30 percent is not 
warranted for the veteran's right shoulder disability under 
Diagnostic Code 5201.  Under this code, a 40 percent rating 
would require the evidence to show that the veteran's right 
shoulder motion has been limited to 25 degrees from the side.  
While the veteran testified that he had a loss of right 
shoulder motion at his November 1997 hearing, the medical 
evidence does not demonstrate that his right shoulder motion 
has been limited to 25 degrees from the side.  Instead, a 
December 1996 VA examination report shows that his active 
range of right shoulder motion was forward flexion to 95 
degrees, abduction to 85 degrees, external rotation to 40 
degrees and internal rotation to 65 degrees.  His passive 
range of right shoulder motion was forward flexion to 160 
degrees, abduction to 110 degrees, external rotation to 45 
degrees and internal rotation to 70 degrees.  A March 1997 VA 
outpatient treatment record includes a notation that he did 
not have a loss of right shoulder motion.  A September 1997 
VA examination report shows that his range of right shoulder 
motion was forward flexion to 180 degrees and abduction to 95 
degrees.  A January 2000 VA examination report shows that his 
range of right shoulder motion was forward flexion to 170 
degrees, abduction to 80 degrees and external rotation to 80 
degrees.  A March 2000 VA examination then shows that his 
range of right shoulder motion was full.  Based on the 
foregoing, the Board concludes that the clinical evidence 
does not show that the veteran's right shoulder motion has 
been limited to 25 degrees from the side.  Consequently, a 
rating is excess of 30 percent is not warranted for his right 
shoulder disability under Diagnostic Code 5201.

A rating in excess of 30 percent is also unwarranted for the 
veteran's right shoulder disability under Diagnostic Code 
5202.  An increased rating under this code requires the 
evidence to show that the veteran has had an impairment of 
the humerus with fibrous union, nonunion, or loss of head.  
In this case, neither of the above criteria have been 
demonstrated by the evidence.  Rather, the evidence presents 
no report or finding that he has had an impairment of his 
right humerus with fibrous union or nonunion.  In addition, 
the evidence does not reflect that he has had a loss of head.  
Thus, a rating is excess of 30 percent is unwarranted for the 
veteran's right shoulder disability under Diagnostic Code 
5202.

Lumbosacral Strain

The veteran's lumbosacral strain may be rated under 
Diagnostic Code 5292, 5293, and 5295.

Diagnostic Code 5292 provides a 10 percent evaluation for 
slight limitation of motion of the lumbar spine.  A 20 
percent evaluation may be assigned for moderate lumbar spine 
limitation of motion.  A 40 percent evaluation may be 
assigned for severe lumbar spine limitation of motion.  
38 C.F.R. 4.71a, Diagnostic Code 5292.

Diagnostic Code 5293 provides that a 10 percent evaluation 
may be assigned for mild intervertebral disc syndrome.  A 20 
percent evaluation may be assigned for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation may be assigned for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  A 60 percent evaluation may be assigned for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to site 
of diseased disc and little intermittent relief.  
38 C.F.R. 4.71a, Diagnostic Code 5293.

Diagnostic Code 5295 provides a 10 percent evaluation for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent evaluation is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  A 40 
percent evaluation may be assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. 4.71a, 
Diagnostic Code 5295.

The Board is of the opinion that a rating in excess of 10 
percent is unwarranted for the veteran's lumbosacral strain 
for the period from August 8, 1996, to May 13, 1999, under 
Diagnostic Code 5292.  Under this code, a 20 percent rating 
will be assigned for moderate limitation of motion of the 
lumbar spine.  Such is not demonstrated by the medical 
evidence.  Specifically, the December 1996 VA examination 
report shows that the veteran's range of lumbar motion was 
flexion to 90 degrees, extension to 45 degree, lateral 
bending to 35 degrees bilaterally and rotation to 30 degrees 
bilaterally.  The September 1997 VA examination report then 
shows that his range of lumbar motion was forward bending to 
90 degrees, hyperextension to 30 degrees and side bending to 
40 degrees.  Thus, although the veteran has exhibited a loss 
of lumbar motion, it is not shown to be moderate in nature 
which is the requirement for a 20 percent rating under Code 
5292 for the period from August 8, 1996, to May 13, 1999.

A rating in excess of 10 percent is unwarranted for the 
veteran's lumbosacral strain for the period from August 8, 
1996, to May 13, 1999, under Diagnostic Code 5293.  The 
December 1996 and September 1997 VA examination reports both 
show that the veteran had a loss of lumbar motion and pain.  
However, the Board emphasizes that the medical evidence is 
devoid of a clinical finding that these symptoms were the 
result of intervertebral disc syndrome.  Instead, the 
December 1996 VA examination report shows that he was 
diagnosed as having a lumbosacral spine strain without 
evidence of discogenic or radicular symptoms, and the 
September 1997 VA examination report shows that x-ray studies 
revealed lordosis and a well maintained disk space.  
Consequently, a rating in excess of 10 percent cannot be 
assigned for the veteran's lumbar strain under Diagnostic 
Code 5293 for the period from August 8, 1996, to May 13, 
1999.

A rating in excess of 10 percent cannot be assigned for the 
veteran's lumbosacral strain for the period from August 8, 
1996, to May 13, 1999, under Diagnostic Code 5293, as that 
requires evidence showing that he had a lumbosacral strain 
with muscle spasm on extreme forward bending, and a 
unilateral loss of lateral spine motion in the standing 
position.  In this case, the evidence does show that he had a 
lumbosacral strain and a loss of lumbar motion during the 
timeframe in question.  The veteran also testified that he 
experienced muscle spasms in his back at the November 1997 
hearing.  However, the medical evidence is totally devoid of 
any report or clinical finding that he had muscle spasms on 
extreme forward bending.  Thus, a rating in excess of 10 
percent is unwarranted for the veteran's lumbar strain under 
Diagnostic Code 5293 for the period from August 8, 1996, to 
May 13, 1999.

The Board is also of the opinion that a rating in excess of 
20 percent is not warranted for the veteran's lumbosacral 
strain under Diagnostic Code 5292 since May 14, 1999.  Under 
this code, a 40 percent rating will be assigned for severe 
limitation of motion of the lumbar spine.  In this case, a 
December 1999 VA examination report shows that the veteran's 
range of lumbar motion was flexion to 80 degrees, extension 
to 40 degrees and bending to 50 degrees in each direction.  
The January and  March 2000 VA examination reports both show 
that he had a full range of lumbar motion.  Based on the 
foregoing, the Board concludes that the veteran has not had a 
severe loss of lumbar motion since May 14, 1999.  Therefore, 
a rating in excess of 20 percent is not warranted for his 
lumbosacral sprain under Diagnostic Code 5292 since that 
time.

The medical evidence dated since May 14, 1999, includes a 
March 2000 VA examination report showing that the veteran was 
assessed as having L4-5, L5-S1, degenerative disc disease 
with annular tear L4-5.  However, the examiner described it 
as mild and opined that it was difficult to account for the 
veteran's numbness in the right lower extremity as being 
related to lumbar disc pathology.  Clinically, the examiner 
noted not being able to identify any neurological deficit for 
either lower extremity.  Thus, a rating in excess of 20 
percent cannot be assigned for the veteran's lumbar strain 
under Diagnostic Code 5293 since May 14, 1999.

The evidence dated since May 14, 1999, does show that the 
veteran has a lumbosacral strain, a loss of lumbar motion, 
and degenerative disc disease at L4-5, L5-S1.  However, the 
evidence dated since this time does not show that his lumbar 
sprain has been classified as severe.  Moreover, this 
evidence is negative for any clinical finding of a listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion or narrowing with 
irregularity of joint space, or an abnormal mobility on 
forced motion.  Therefore, a rating in excess of 20 percent 
is unwarranted for the veteran's lumbar strain under 
Diagnostic Code 5295 since May 14, 1999.

Antral Gastritis and Duodenitis

The veteran's antral gastritis and duodenitis may be rated 
under Diagnostic Codes 7305 and 7307.

The Board notes that certain provisions of 38 C.F.R. § 4.114 
were changed effective July 2, 2001.  However, the provisions 
of Diagnostic Codes 7305 and 7307 for duodenal ulcer and for 
gastritis were not changed.  In other words, the applicable 
diagnostic criteria are the same under either the pre-July 2, 
2001, version of these Diagnostic Codes or the current 
version.

Diagnostic Code 7305 provides a 10 percent rating for a mild 
duodenal ulcer, with recurring symptoms once or twice yearly.  
A 20 percent rating is warranted moderate duodenal ulcer, 
with recurring episodes of severe symptoms two or three times 
a year averaging 10 days in duration; or with continuous 
moderate manifestations, warrants a 20 percent rating.  A 40 
percent rating is warranted for moderately severe duodenal 
ulcer, which is less than severe but with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  A 60 percent rating is 
warranted for severe duodenal ulcer with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Code 7305.

Diagnostic Code 7307 provides a 10 percent rating for chronic 
hypertrophic gastritis (identified by gastroscope), with 
small nodular lesions, and symptoms.  A 30 percent rating is 
warranted for chronic hypertrophic gastritis (identified by 
gastroscope), with multiple small eroded or ulcerated areas, 
and symptoms.  A 60 percent rating is warranted for chronic 
hypertrophic gastritis (identified by gastroscope), with 
severe hemorrhages, or large ulcerated or eroded areas.  
Atrophic gastritis, with a complication of a number of 
diseases, including pernicious anemia, is rated on the 
underlying condition.  38 C.F.R. § 4.114, Diagnostic Code 
7307.

After reviewing the pertinent evidence, the Board finds that 
a compensable rating is not warranted for the veteran's 
antral gastritis and duodenitis for the period from August 8, 
1996, to November 5, 1997, under Diagnostic Code 7305.  Under 
this code, a 10 percent rating requires evidence of a mild 
duodenal ulcer, with recurring symptoms once or twice yearly.  
This is not demonstrated by the evidence dated from August 8, 
1996, to November 5, 1997.  Instead, a December 1996 VA 
examination report does not show that the veteran had any 
complaints which pertained to his antral gastritis and 
duodenitis subsequent to his military service.  This 
examination report also shows that his abdomen was soft and 
rounded, that his bowel sounds were active, and that he was 
negative for tenderness and organomegaly.  Consequently, a 
compensable rating cannot be assigned for the veteran's 
antral gastritis and duodenitis for the period from August 8, 
1996, to November 5, 1997, under Diagnostic Code 7305.

The evidence dated from August 8, 1996, to November 5, 1997, 
is negative for clinical finding that the veteran's antral 
gastritis and duodenitis were manifested by small nodular 
lesions.  As a result, a compensable rating is also not 
warranted for his antral gastritis and duodenitis under 
Diagnostic Code 7307.

A 20 percent rating is warranted for the veteran's antral 
gastritis and duodenitis under Code 7305, effective November 
6, 1997, as the evidence shows that this disability has been 
manifested by essentially continuous moderate manifestations 
since that time.  At the November 6, 1997, hearing, the 
veteran testified that he had heartburn at least once a month 
for a period of about five days.  He also testified that he 
had diarrhea and nausea which caused him to vomit about three 
times a year.  A September 2000 VA examination report then 
shows that he reported that he experienced substernal burning 
about three times a month and occasional dysphagia.  The 
Board finds the veteran's testimony and contentions in a 
clinical setting are credible, and that the evidence shows 
that his antral gastritis and duodenitis have been productive 
of continuous moderate manifestations.  Thus, the Board finds 
that a 20 percent rating is warranted for the veteran's 
antral gastritis and duodenitis under Code 7305 from November 
6, 1997.

However, the Board finds that a rating in excess of 20 
percent is not warranted for the veteran's antral gastritis 
and duodenitis under Code 7305 from November 6, 1997.  In 
particular, the evidence is devoid of any report or clinical 
finding that this disability has been productive of anemia.  
While the September 2000 VA examination report shows that the 
veteran reported that he had lost twelve pounds during the 
previous year, this report also shows that this weight loss 
was due to his attempt to lose weight rather than his antral 
gastritis and duodenitis.  Moreover, the evidence does not 
show that he has experienced recurrent incapacitating 
episodes which average 10 days or more in duration.  
Consequently, a rating in excess of 20 percent is not 
warranted for the veteran's antral gastritis and duodenitis 
under Code 7305 from November 6, 1997.

The Board notes that the evidence dated since November 6, 
1997, is totally devoid of a report or clinical finding that 
the veteran's antral gastritis and duodenitis have been 
manifested by eroded or ulcerated areas.  Therefore, a rating 
in excess of 20 percent is also not warranted for the 
veteran's antral gastritis and duodenitis under Diagnostic 
Code 7307 from November 6, 1997.

Additional Matters

Application of the criteria under 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 has been considered in adjudicating the claims for 
increased ratings for right shoulder disability and 
lumbosacral strain.  The Board emphasizes that there is no 
objective clinical evidence of pathology of functional loss 
due to pain, limitation of motion, weakness, etc., which 
would permit assignment of additional compensation under such 
criteria.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
with regard to these claims.  However, the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no clinical 
showing that any of these disabilities has resulted in a 
marked interference with employment or frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that application of the regular rating schedule standards has 
not been rendered impractical.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In making this determination, the Board has also considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not 
such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable 
decision as to these claims.

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to the assignment of a rating in excess of 30 
percent for right (major) shoulder disability is denied.

Entitlement to the assignment of a rating in excess of 10 
percent for lumbosacral strain for the period from August 8, 
1996, to May 13, 1999, is denied.

Entitlement to the assignment of a rating in excess of 20 
percent for lumbosacral strain as of May 14, 1999, is denied.

Entitlement to the assignment of a compensable rating for 
antral gastritis and duodenitis for the period from August 8, 
1996, to November 5, 1997, is denied.

Subject to the provisions governing the award of monetary 
benefits, a 20 percent rating for antral gastritis and 
duodenitis is granted from November 6, 1997.



		
	Jason R. Davitian
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



